Citation Nr: 9914458	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-06 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from May 1973 to 
September 1976.  

This matter arises from a November 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

During the pendency of this appeal, the veteran requested a 
video conference hearing before a member of the Board.  Such 
a hearing was conducted before the undersigned on March 15, 
1999; a transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  In July 1993, the RO denied the veteran service 
connection for headaches; the veteran was notified of that 
decision and of her appellate rights later that month, but 
did not appeal.  

2.  Additional evidence submitted since the RO's July 1993 
denial is comprised of reports of the veteran's VA medical 
treatment and examinations since 1989, and various statements 
and testimony given by the veteran.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

CONCLUSIONS OF LAW

1.  The RO's July 1993 decision that denied service 
connection for headaches is 

final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.1103 (1998).  

2.  The evidence received subsequent to the RO's July 1993 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for headaches is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO last denied the veteran service connection for 
headaches in July 1993.  That determination became final in 
the absence of a timely appeal.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  At the video conference hearing 
conducted in March 1999, the veteran's representative 
questioned the basis for the RO's July 1993 decision; 
however, absent any showing of clear and unmistakable error, 
that decision must stand.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a) (1998).  As such, the first question to be 
answered is whether new and material evidence has been 
presented which would justify a "reopening" of the claim as 
well as a review of the entire record.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  "New and material evidence" 
means evidence not previously submitted to VA decision makers 
which bears directly and substantially upon the subject 
matter under consideration, which is neither redundant nor 
cumulative of evidence previously submitted, and which, by 
itself, or in conjunction with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  In order to be "material," evidence must be 
probative as to each element which was a specified basis of 
the prior final disallowance.  See Evans v. Brown, 
9 Vet. App. 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In denying the veteran service connection for headaches in 
July 1993, the RO held, in effect, that this disability 
existed prior to service, and was not aggravated 

thereby.  See 38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 
38 C.F.R. §§ 3.304, 3.306 (1998).  Pertinent evidence which 
was of record when the RO rendered its July 1993 decision 
included the veteran's service medical records, a report of 
the veteran's VA medical examination, and various statements 
submitted by the veteran.  Although the service medical 
records reflected periodic treatment for headaches, these 
were held to be in conjunction with sinusitis, upper 
respiratory infections, and the veteran's menstrual cycle; in 
addition, the RO found that the veteran had suffered from 
headaches prior to service, and that this disorder had not 
been aggravated by service.  Service connection was denied 
accordingly.  

Pertinent evidence submitted since the RO rendered its July 
1993 denial includes various statements and testimony offered 
by the veteran, as well as reports of various VA medical 
treatment and examinations conducted since 1989.  These 
indicate only that the veteran has a history of periodic 
headaches that have been variously diagnosed as tension 
headaches, migraine headaches, and vascular headaches.  
Nothing in the record indicates that the veteran's headaches 
were incurred in or aggravated by the veteran's active 
military service.  This includes the statement of Dr. M. 
Tompovich, a VA physician alluded to by the veteran at her 
personal hearing.  In September 1990, that physician 
indicated only that the veteran related a 20-year history of 
migraine headaches that had become less frequent in nature.  
This is a fact that had been conceded by the RO in its 
original decision, and that played a significant role in the 
decision reached.  

Given the foregoing, the evidence submitted subsequent to the 
RO's July 1993 denial, although in some ways new, is not 
material because it, by itself or in conjunction with the 
evidence previously assembled, it not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As such, the evidence submitted is not sufficient 
to reopen the veteran's claim of entitlement to service 
connection for headaches.  See 38 U.S.C.A. § 5108.  
Accordingly, the Board finds no reasonable basis upon which 
to predicate a grant of the benefit sought.  



ORDER

Service connection for headaches is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

